Citation Nr: 1431662	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  11-21 031A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office 
in Manila, the Republic of the Philippines



THE ISSUE

Whether the appellant has legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel




INTRODUCTION

The appellant alleges that her late husband had service as a recognized guerrilla in the Philippines during World War II.  He died in July 2009 and the appellant is his widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.


FINDINGS OF FACT

1. In late February 2009, shortly after the enactment of the American Recovery and Reinvestment Act on February 17, 2009, VA received the initial application from the appellant's late husband for the one-time payment from the FVEC Fund.
 
2. The appellant's late husband died in July 2009.
 
3. The service department has not certified that the appellant's husband had any qualifying service as a member of the Philippine Commonwealth Army, including as a recognized guerrilla, in the service of the Armed Forces of the United States; and there is no other satisfactory evidence of such service.


CONCLUSION OF LAW

The appellant's late husband had no recognized active military service for the purpose of obtaining the one-time payment from the FVEC Fund.  38 U.S.C.A. §§ 107, 501(a) (West 2002); American Recovery and Reinvestment Act (ARRA) § 1002, Pub. L. No. 111-5 (Feb. 17, 2009); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.203 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

 The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As the law is dispositive in the instant claim, the VCAA is not applicable.  Nonetheless, by letter dated in November 2011, the appellant was notified of what was needed to substantiate her claim.

II. Analysis

The appellant seeks compensation from the FVEC Fund under the American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, Section 1002 (enacted February 17, 2009) (to be codified in Title 38 of the United States Code: Veterans' Benefits).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens.

Section 1002 addresses Payments to Eligible Persons Who Served in the U.S. Armed Forces in the Far East During World War II.  Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  Section 1002(c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment shall be made instead to the surviving spouse, if any, of the eligible person. 

Section 1002(d) provides that an eligible person is any person who (1) served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  Section 1002(j)(2) also provides that VA will administer its provisions in a manner consistent with VA law except to the extent otherwise provided in the statute. 

When an "eligible person" dies, the law makes provision for payment from the Filipino Veterans Equity Compensation Fund to a surviving spouse, such as the appellant, provided that the eligible person has first filed a claim for such benefits. 

In cases for VA benefits where the requisite Veteran status is at issue, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on such matters is conclusive and binding on VA.  See 38 C.F.R. § 3.203(c), Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In short, under 38 C.F.R. § 3.203, a claimant is ineligible for VA benefits based on Philippine service unless a United States service department documents or certifies his or her service.  Soria, 118 F. 3d at 749 .

The record reflects that the appellant's late husband filed an application for a one-time payment from the FVEC Fund which was received in February 2009,which was denied by subsequent RO decision.  Thereafter, in January 2010, the appellant filed an application for a one-time payment from the FVEC Fund.  She does not argue that she is a person who meets the definition provided by Section 1002(d) and is personally eligible for payment.  Rather, she contends that her late spouse (decedent) met the criteria, and thus (as surviving spouse) she may receive payments on his behalf.

In his initial claim, the decedent asserted that he served in the Commonwealth Army from February 1940 to March 1945.  

The appellant indicated her late husband served in the Commonwealth Army and Recognized Guerillas.  She has submitted several supporting documents including a photocopy of an Affidavit for Philippine Army Personnel (PA AGO Form 23) indicating the decedent as having served in the USAFFE (United States Armed Forces of the Far East) and USAFFE guerillas, and a certificate from the Commonwealth of the Philippines showing he served in the USAFFE guerillas.  

Here, the NPRC has repeatedly declined to certify the decedent's claimed service.  In responses dated in June 2009, June 2010, September 2011, November 2011, February 2012, October 2012, and November 2012, the NPRC indicated the decedent "has no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces."  During the course of this appeal, detailed information regarding the dates, locations, and units of his alleged service were submitted and reviewed, and all identifying information, such as date of birth, parentage, and place of birth, were also considered.  Additionally searches were conducted to consider any additional names the decedent may have served under.  All information submitted by the claimant was referred to the NPRC for review.  Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008).

The appellant contends that her late husband did indeed have the requisite service as a Filipino guerrilla during World War II.  Unfortunately, where the service department records fail to show threshold eligibility, the claim lacks legal merit or legal entitlement and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The lack of certification from the NPRC is binding on VA over the submitted certifications from the Philippine Army.


ORDER

Entitlement to a one-time payment from the FVEC Fund is denied.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


